On motion for reargument counsel for defendant object to the statement in the opinion that their contention that the spout hook was a simple tool or appliance and that the defendant was not negligent in respect of it was "apparently not much urged at the trial." We have re-read the record. The quoted phrase might well have been omitted. It is alleged in the answer that the hook was a simple tool. We do not find that the matter was referred to in the charge, or in a request to charge, or that it was mentioned on the motion to dismiss or to direct a verdict, and the appeal was taken before the decision in the Mollock case upon which counsel greatly rely. However, the question was in the case, was properly urged and had consideration; and the phrase used should not be taken as minimizing its effect or reflecting a lack of its consideration.
Upon reading again the evidence we are confirmed in our view that the hook was not within the simple tool rule. The evidence does not present a case where the employe selects the tool from others at hand. The hook was put upon the tender by other employes of the defendant, and was to be used by the brakeman when occasion arose to take water. Then it was at hand on the tank and *Page 65 
he had no choice of selection or rejection. It may be said that all the members of the court are in accord in the view that the simple tool rule does not apply, and agree that the questions of assumption of risk and contributory negligence were for the jury.
The motion for reargument is denied.